EXHIBIT 10.1

FORM OF AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”), is dated as
of January 6, 2016 and is entered into between Endurance Specialty Holdings Ltd.
(the “Company”), and [Executive] (the “Executive”).

WHEREAS, the Company and the Executive desire to enter into this Agreement in
order to amend and restate the terms of the Executive’s continued employment
with the Company and the Executive desires to enter into this Agreement and to
accept continued employment with the Company, subject to the terms and
provisions of this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the Company and the Executive hereby agree as follows:

ARTICLE I.

Definitions

1.1 “Board” shall mean the Board of Directors of the Company.

1.2 “Business” shall mean the brokerage, underwriting, advising or consulting of
or with respect to any line of property or casualty insurance or reinsurance
underwritten by the Company or any of its subsidiaries or affiliates as an
insurer or reinsurer during the Term.

1.3 “Cause” shall mean:

(a) any intentional act of fraud, embezzlement or theft by the Executive in
connection with the Executive’s duties hereunder or in the course of the
Executive’s employment hereunder or the Executive’s admission or conviction of,
or plea of nolo contendere to either, (i) a felony or (ii) a misdemeanor
involving moral turpitude, fraud, embezzlement, theft or misrepresentation;

(b) any gross negligence or willful misconduct of the Executive resulting in a
loss to the Company or any of its subsidiaries or affiliates;

(c) any breach by the Executive of any one or more of the covenants contained in
Section 5.2, 5.3, 5.4 or 5.5 hereof, provided the Executive has received 15
calendar days’ prior written notice of such breach in accordance with
Section 7.3 of this Agreement; or

(d) any violation of any statutory or common law duty of loyalty to the Company
or any of its subsidiaries or affiliates.

 

1



--------------------------------------------------------------------------------

1.4 “Change in Control” shall mean:

(a) the acquisition by any individual, entity or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of 50% or more of either (i) the then outstanding ordinary shares, par value
$1.00 per share, of the Company (the “Outstanding Ordinary Shares”) or (ii) the
combined voting power of the then outstanding securities of the Company entitled
to vote generally in the election of directors pursuant to the Bye-Laws of the
Company (the “Outstanding Voting Securities”); excluding, however, the
following: (A) any acquisition directly from the Company (excluding any
acquisition resulting from the exercise of an exercise, conversion or exchange
privilege unless the security being so exercised, converted or exchanged was
acquired directly from the Company), (B) any acquisition by the Company, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(D) any acquisition by any corporation pursuant to a transaction which complies
with clauses (i), (ii) and (iii) of subsection (c) of this definition of Change
in Control; provided, further, that for purposes of clause (B), if any Person
(other than the Company or any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company) shall become the beneficial owner of 50% or more of the Outstanding
Ordinary Shares or 50% or more of the Outstanding Voting Securities by reason of
an acquisition by the Company, and such Person shall, after such acquisition by
the Company, become the beneficial owner of any additional Outstanding Ordinary
Shares or any additional Outstanding Voting Securities and such beneficial
ownership is publicly announced, such additional beneficial ownership shall
constitute a Change in Control;

(b) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board
within a 24 month period; provided, that any individual who becomes a director
of the Company subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board shall be deemed a
member of the Incumbent Board; and provided, further, that any individual who
was initially elected as a director of the Company as a result of an actual or
threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors, or any other actual or threatened solicitation of proxies
or consents by or on behalf of any Person other than the Board shall not be
deemed a member of the Incumbent Board;

(c) the consummation of a reorganization, amalgamation, merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company (a “Corporate Transaction”); excluding, however, a Corporate Transaction
pursuant to which (i) all or substantially all of the individuals or entities
who are the beneficial owners, respectively, of the Outstanding Ordinary Shares
and the Outstanding Voting Securities immediately prior to such Corporate

 

2



--------------------------------------------------------------------------------

Transaction will beneficially own, directly or indirectly, more than 55% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities entitled to vote generally in the election
of directors, as the case may be, of the corporation resulting from such
Corporate Transaction (including, without limitation, a corporation which as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or indirectly) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Ordinary Shares and the Outstanding
Voting Securities, as the case may be, (ii) no Person (other than: the Company;
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company; the corporation resulting
from such Corporate Transaction; and any Person which beneficially owned,
immediately prior to such Corporate Transaction, directly or indirectly, 50% or
more of the Outstanding Ordinary Shares or the Outstanding Voting Securities, as
the case may be) will beneficially own, directly or indirectly, 50% or more of,
respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors and (iii) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors of the corporation resulting from such Corporate Transaction; or

(d) the consummation of a plan of complete liquidation or dissolution of the
Company.

1.5 “Change in Control Period” shall mean the period commencing three months
prior to the date of a Change in Control and ending on the second annual
anniversary of the date of a Change in Control.

1.6 “Code” means the Internal Revenue Code of 1986, as amended.

1.7 “Confidential Information” shall mean any confidential or proprietary
information, trade secrets, customer lists, drawings, designs, information
regarding product development, marketing plans, sales plans, manufacturing
plans, management organization information, operating policies or manuals,
business plans, financial records, packaging design or other financial,
commercial, business or technical information relating to the Company or any of
its divisions, subsidiaries or affiliates, or that the Company or any of its
divisions, subsidiaries or affiliates may have received belonging to suppliers,
customers or others who do business with the Company or any of its divisions,
subsidiaries or affiliates.

1.8 “Date of Separation from Service” shall mean the following:

(a) if the Executive’s employment is terminated for Cause, the date specified in
the Notice of Separation from Service;

 

3



--------------------------------------------------------------------------------

(b) if the Executive’s employment is terminated by the Executive’s death, the
date of the Executive’s death;

(c) if the Executive’s employment is terminated for Disability, 15 calendar days
after the Notice of Separation from Service is given (provided that the
Executive shall not have returned to the full-time performance of the
Executive’s duties during such 15 calendar day period);

(d) if the Executive’s employment is terminated by the Executive with Good
Reason, 3 months after the Notice of Separation from Service is given (provided
that the Company shall not have cured the event giving rise to the Executive’s
right to separation from service for Good Reason during such 3 month period);

(e) if the Executive’s employment is terminated by the Company or the Executive
by delivery of a notice of non-renewal of this Agreement pursuant to
Section 3.1, such Renewal Date;

(f) if the Executive’s employment is terminated by the Executive without Good
Reason, 6 months after the Notice of Separation from Service is given; and

(g) if the Executive’s employment is terminated by the Company without Cause, 3
months after the Notice of Separation from Service is given.

1.9 “Disability” shall mean any condition which (i) prevents the Executive from
substantially performing the Executive’s duties under this Agreement for a
period of at least 120 consecutive days, or 180 non-consecutive days within any
365-day period, and (ii) causes the Executive to become eligible for benefits
under the Company’s long-term disability plan.

1.10 “Good Reason” shall mean:

(a) a material diminution in (i) the Executive’s Base Salary or (ii) the
Executive’s authority, duties or responsibilities;

(b) a change of more than 50 miles in the geographic location at which the
Executive must perform the Executive’s services on behalf of the Company; or

(c) any other action or inaction that constitutes a material breach by the
Company of this Agreement.

1.11 “Non-Competition Period” shall mean, in the event of a Separation from
Service (a) by the Company for Cause, for Disability or without Cause (including
non-renewal of this Agreement by the Company on a Renewal Date) or (b) by the
Executive for Good Reason, the period from the Date of Separation from Service
to the six month anniversary of the Date of Separation from Service.

 

4



--------------------------------------------------------------------------------

1.12 “Notice of Separation from Service” shall mean a notice that shall indicate
the specific separation from service provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for severance of the Executive’s service with the Company under
the provision so indicated.

1.13 “Renewal Date” shall mean each anniversary of the date of this Agreement.

1.14 “Target Annual Incentive Compensation Percentage” shall mean the percentage
set forth as the Target Annual Incentive Compensation Percentage in Exhibit A,
subject to adjustment from time to time by the Board; provided that any such
adjustment shall not cause the sum of the Target Annual Incentive Compensation
Percentage plus the Target Long-Term Compensation Percentage to be lower than
the sum of the Target Annual Incentive Compensation Percentage plus the Target
Long-Term Compensation Percentage set forth in Exhibit A.

1.15 “Target Long-Term Incentive Compensation Percentage” shall mean the
percentage set forth as the Target Long-Term Incentive Compensation Percentage
in Exhibit A, subject to adjustment from time to time by the Board; provided
that any such adjustment shall not cause the sum of the Target Annual Incentive
Compensation Percentage plus the Target Long-Term Compensation Percentage to be
lower than the sum of the Target Annual Incentive Compensation Percentage plus
the Target Long-Term Compensation Percentage set forth in Exhibit A.

1.16 “Term” shall mean the term of employment of the Executive with the Company,
which shall commence as of the date first written above and continue until the
earlier of (a) the first anniversary of the date first written above, subject to
successive one year renewals in accordance with Section 3.1 or (b) the
Executive’s Date of Separation from Service.

ARTICLE II.

Employment, Duties and Responsibilities

2.1 Employment. During the Term, the Company agrees to employ the Executive and
the Executive hereby agrees to be employed as the [title] of the Company upon
the terms and subject to the conditions contained in this Agreement.

2.2 Duties and Responsibilities. The Executive shall have such duties and
responsibilities during the Term as specified by the Chief Executive Officer of
the Company, to whom the Executive shall directly report and who shall supervise
the Executive’s work on a regular basis (the “Direct Supervisor”). These duties
and responsibilities may be modified from time to time in a manner consistent
with the Executive’s position. The Executive agrees to serve as a director
and/or officer of any subsidiary of the Company at a level commensurate with the
Executive’s position as may be reasonably requested by the Board or the
Executive’s Direct Supervisor.

2.3 Base of Operation. The Executive’s principal base of operation for the
performance of the Executive’s duties and responsibilities under this Agreement
shall be

 

5



--------------------------------------------------------------------------------

the offices of the Company in Pembroke, Bermuda; provided, however, that the
Executive shall perform such duties and responsibilities outside of Pembroke,
Bermuda as shall from time to time be reasonably necessary to fulfill the
Executive’s obligations hereunder. The Company and the Executive may at any time
during the Term mutually agree to change the principal base of operation for the
performance of the Executive’s duties and responsibilities. The Executive’s
performance of any duties and responsibilities shall be conducted in a manner
consistent with any tax operating guidelines promulgated from time to time by
the Board.

ARTICLE III.

Term

3.1 Term. The employment of the Executive under this Agreement shall be for the
Term. Following the initial Term, the Term shall be extended for successive
one-year periods as of each Renewal Date unless, with respect to any such
Renewal Date, (a) the Company gives the Executive at least three months’ prior
written notice of an election not to extend the Term or (b) the Executive gives
the Company at least six months’ prior written notice of an election not to
extend the Term.

ARTICLE IV.

Compensation and Expenses

4.1 Salary, Bonuses, Incentive Awards and Benefits. As compensation and
consideration for the performance by the Executive of the Executive’s
obligations under this Agreement, the Executive shall be entitled, during the
Term, to the following:

(a) Base Salary. During the Term, the Company shall pay to the Executive a base
salary at the Executive’s base salary rate as set forth in Exhibit A to this
Agreement, subject to increase from time to time as determined by the Board,
upon recommendation of the Direct Supervisor, or if such Direct Supervisor is
not an officer of the Company, an officer of the Company (“Base Salary”). The
Executive’s Base Salary shall be payable in accordance with the Company’s normal
payroll procedures and shall not during the Term be reduced below the annual
rate payable to the Executive on the date of this Agreement.

(b) Annual Incentive Compensation. The Executive shall be eligible each calendar
year for incentive compensation payable in cash (“Annual Incentive
Compensation”), the amount of which shall be determined by the Board, upon the
recommendation of the Direct Supervisor. The Annual Incentive Compensation shall
be based upon the performance of the Company, the Executive’s business unit and
the Executive, determined in accordance with performance criteria established by
the Board and the Direct Supervisor at the commencement of each calendar year.
The Annual Incentive Compensation payable to the Executive upon the Company
attaining the target Company, business unit and individual performance
established by the Board and the Direct Supervisor at the commencement of each
calendar year shall be the Target Annual Incentive

 

6



--------------------------------------------------------------------------------

Compensation Percentage of the Executive’s Base Salary as of the immediately
preceding December 31st. The Annual Incentive Compensation shall be paid to the
Executive at the same time as annual incentive compensation is paid to other
employees of the Company in accordance with the Company’s normal payroll
procedures and shall be conditioned upon the Executive’s continued employment
with the Company through and including the scheduled date of payment of annual
incentive compensation by the Company to its employees generally.

(c) Long-Term Incentive Awards. The Executive shall also be eligible each
calendar year during the Term for incentive compensation in the form of equity
and/or cash long-term incentive awards (the “Long-Term Incentive Awards”), the
amount of which shall be determined by the Board, upon the recommendation of the
Direct Supervisor. The Long-Term Incentive Awards shall be based upon the
performance of the Company, the Executive’s business unit and the Executive,
determined in accordance with performance criteria established by the Board and
the Direct Supervisor at the commencement of each calendar year. The Long-Term
Incentive Award deliverable to the Executive upon the Company attaining the
target Company, business unit and individual performance established by the
Board and the Direct Supervisor at the commencement of each calendar year shall
be the Target Long-Term Incentive Compensation Percentage of the Executive’s
Base Salary as of the immediately preceding December 31st. The Long-Term
Incentive Awards shall be delivered to the Executive at the same time as
long-term incentive awards are delivered to other senior executives of the
Company in accordance with the Company’s normal procedures and shall be
conditioned upon the Executive’s continued employment with the Company through
and including the scheduled date of delivery of long-term incentive awards by
the Company to its senior executives generally. The Long-Term Incentive Awards
shall be in a form determined by the Board, consistent with long-term incentive
awards to senior executives of the Company generally and, to the extent
applicable, shall be issued in accordance with the terms of the equity incentive
plans of the Company, as amended through the date hereof and hereafter from time
to time (the “Plans”). The Executive shall enter into separate award agreements
with respect to such Long-Term Incentive Awards and the Executive’s rights with
respect to such Long-Term Incentive Awards shall be governed by the Plans and
such award agreements.

(d) Housing Expense Reimbursement. The Company shall reimburse the Executive for
expenses relating to the rental and maintenance of the Executive’s residence in
Bermuda which are properly and reasonably incurred by the Executive during the
Term and are reimbursable under the Company’s housing expense reimbursement
policy, as amended from time to time. Prior to such payment the Executive shall
provide to the Company any written substantiation for such expenses requested by
the Company. The maximum amount of rental and maintenance expenses the Company
shall reimburse the Executive pursuant to this Section 4.1(d) shall be $132,000
per 12 month period (subject to upward adjustment by the Company from time to
time), which maximum amount shall be prorated if the Executive’s employment with
the Company terminates prior to the scheduled expiration of the Term.

 

7



--------------------------------------------------------------------------------

(e) Travel Reimbursement. The Company shall reimburse the Executive for travel
expenses relating to the Executive’s commutation to and from Bermuda which are
properly and reasonably incurred by the Executive during the Term and are
reimbursable under the Company’s commutation expense reimbursement policy, as
amended from time to time. Prior to such payment the Executive shall provide to
the Company any written substantiation for such expenses requested by the
Company.

(f) Tax Gross-Up. To the extent that the Executive incurs any United States
federal or state ordinary income tax liability on account of the housing expense
reimbursement and travel expense reimbursement specified in Section 4.1(d) and
(e) hereof, the Company shall reimburse the Executive for all such tax liability
incurred and all United States federal and state ordinary income tax liability
incurred as a result of the tax gross-up payments specified pursuant to this
Section 4.1(f).

(g) Financial Planning and Tax Preparation Expense Reimbursement. The Company
shall reimburse the Executive for the cost associated with financial planning
services provided for those calendar years falling entirely within the Term by a
financial planning provider chosen by the Company in its sole discretion. The
Executive understands and agrees that the Company may from time to time amend
the scope, terms and conditions of the financial planning services provided
hereunder or change the identity of the financial planning provider, in either
case at any time with or without prior notice to the Executive. In the event the
Executive elects not to utilize the financial planning provider chosen by the
Company, the Company shall reimburse the Executive for the reasonable cost of
the preparation of the Executive’s home country federal and state income tax
returns by a tax preparation service provider elected by the Executive and
approved by the Company, for those calendar years falling entirely within the
Term; provided that the maximum amount of tax preparation expense reimbursable
by the Company pursuant to this sentence shall be $3,600 per annum or such
higher amount as shall be authorized in writing by the Company. Prior to any
payment hereunder the Executive shall provide to the Company any written
substantiation for such expenses requested by the Company.

(h) Benefits. The Executive shall be eligible to participate in such retirement
savings plan, life insurance, health insurance, disability insurance and major
medical insurance benefits, and in such other employee benefit plans and
programs for the benefit of the employees and officers of the Company generally,
as may be maintained from time to time during the Term, in each case to the
extent and in the manner available to other employees of the Company, subject to
the terms and provisions of such plan or program.

(i) Vacation. The Executive shall be entitled to reasonable paid vacation
periods, in accordance with Company policy, to be taken in the Executive’s
discretion, in a manner consistent with the Executive’s obligations to the
Company under this Agreement, and subject, with respect to timing, to the
reasonable approval of the Executive’s Direct Supervisor.

 

8



--------------------------------------------------------------------------------

(j) Indemnification/Liability Insurance. The Company shall indemnify the
Executive as required by the Bye-laws of the Company, and the Company may
maintain customary insurance policies providing for indemnification of the
Executive. In addition to the foregoing, the Executive and the Company agree to
enter into the Indemnification Agreement attached hereto as Exhibit B concurrent
with the execution and delivery of this Agreement.

4.2 Expenses; Other Benefits. During the Term, the Company shall provide the
Executive with the following expense reimbursements and perquisites:

(a) Business Expenses. The Company will reimburse the Executive for reasonable
business-related expenses incurred by the Executive in connection with the
performance of the Executive’s duties hereunder during the Term, subject,
however, to the Company’s policies relating to business-related expenses as in
effect from time to time.

(b) Other Benefits. The Company may also provide for or withdraw other benefits
for the Executive as it determines from time to time during the Term, consistent
with practices governing similarly situated senior executives of the Company.

4.3 Tax Withholding. The Company shall be permitted to deduct from the amounts
payable to the Executive pursuant to this Agreement the amount of taxes that the
Company is required to withhold pursuant to applicable laws, rules and
regulations.

ARTICLE V.

Exclusivity, Etc.

5.1 Exclusivity. During the Term, the Executive shall perform faithfully and
loyally and to the best of the Executive’s abilities the duties assigned to the
Executive hereunder and shall devote the Executive’s full business time,
attention and effort to the affairs of the Company and its subsidiaries and
affiliates and shall use the Executive’s reasonable best efforts to promote the
interests of the Company and its subsidiaries and affiliates. Notwithstanding
the foregoing, the Executive may engage in charitable, civic or community
activities, provided that such memberships and activities do not interfere with
the Executive’s duties hereunder or violate any of the Executives obligations
under this Agreement.

5.2 Non-Competition; Non-Solicitation.

(a) General. The Executive acknowledges that in the course of the Executive’s
employment with the Company the Executive will become familiar with trade
secrets and other confidential information concerning the Company and its
divisions, subsidiaries and affiliates and that the Executive’s services will be
of special, unique and extraordinary value to the Company and its divisions,
subsidiaries and affiliates.

 

9



--------------------------------------------------------------------------------

(b) Non-Competition. The Executive agrees that during the Term and the
Non-Competition Period, the Executive shall not in any manner, directly or
indirectly, through any person, firm or corporation, alone or as a member of a
partnership or as an officer, director, stockholder, investor, broker, advisor,
employee of or consultant to any other corporation or enterprise or otherwise,
engage or be engaged, or assist any other person, firm, corporation or
enterprise in engaging or being engaged, in the Business in any geographic area
in which the Company or any of its divisions, subsidiaries or affiliates is then
conducting the Business.

(c) Non-Solicitation. The Executive further agrees that during the Term and the
Non-Competition Period, the Executive shall not (i) in any manner, directly or
indirectly, induce or attempt to induce any employee of the Company or any of
its divisions, subsidiaries or affiliates to terminate or abandon his or her
employment for any purpose whatsoever or (ii) in connection with the Business,
call on, service, solicit or otherwise do business with any customer of the
Company or any of its divisions, subsidiaries or affiliates.

(d) Exceptions. Nothing in this Section 5.2 shall prohibit the Executive from
being (i) a stockholder in a mutual fund or a diversified investment company or
(ii) an owner of not more than two percent of the outstanding stock of any class
of a corporation, any securities of which are publicly traded, so long as the
Executive has no active participation in the business of such corporation.

5.3 Confidential Information.

(a) General. The Executive agrees that the Executive will not, at any time
during or after the Term, make use of or divulge to any other person, firm or
corporation any Confidential Information which the Executive may have learned in
connection with the Executive’s employment hereunder.

(b) Exceptions. The Executive’s obligation under this Section 5.3 shall not
apply to any information which (i) is disclosed or used during the Term by the
Executive as required or appropriate in connection with the Executive’s duties
as an officer of the Company or a subsidiary or affiliate thereof, (ii) is
disclosed as required by a court of law, by any governmental agency having
supervisory authority over the business of the Company or any of its divisions,
subsidiaries or affiliates or by any administrative or legislative body,
including a committee thereof) with apparent jurisdiction to order the Executive
to divulge, disclose or make accessible such information, (iii) is disclosed to
the Executive’s spouse, attorney and/or the Executive’s personal tax and
financial advisors as reasonably necessary or appropriate to advance the
Executive’s tax, financial and other personal planning (iv) is known publicly;
(v) is in the public domain or hereafter enters the public domain without the
fault of the Executive; (vi) is known to the Executive prior to the Executive’s
receipt of such information from the Company or any of its divisions,
subsidiaries or affiliates, as evidenced by written records of the Executive or
(vii) is hereafter disclosed to the Executive by a third party not under an
obligation of confidence to the Company or any of its divisions, subsidiaries or
affiliates.

 

10



--------------------------------------------------------------------------------

(c) Executive Obligations. The Executive agrees that the Executive shall,
immediately after the Executive gains knowledge of any required disclosure of
Confidential Information pursuant to clause (ii) of subsection (b) above, give
the Company written notice promptly upon obtaining knowledge of the required
disclosure of Confidential Information and, in any event, prior to such required
disclosure of Confidential Information, and use commercially reasonable efforts
to cooperate with the Company (at the Company’s sole expense) in obtaining an
adequate protective order for such Confidential Information. The Executive
further agrees to properly advise any recipient of Confidential Information
pursuant to clause (iii) of subsection (b) above of the obligations of the
Executive hereunder, to obtain the agreement of such recipient to be bound by
the terms of this Section 5.3 as if a signatory to this Agreement and to be
responsible for any breach by any such recipient of the terms of this
Section 5.3. The Executive further agrees not to remove from the premises of the
Company, or as applicable, the premises of any of its divisions, subsidiaries or
affiliates, except as an employee of the Company in pursuit of the business of
the Company, its divisions, subsidiaries or affiliates, or except as
specifically permitted in writing by the Board, any document or other object
containing or reflecting any Confidential Information. On or before the Date of
Separation from Service, the Executive shall forthwith deliver to the Company
all such Confidential Information, including without limitation all lists of
customers, correspondence, accounts, records and any other documents or property
made or held by the Executive or under the Executive’s control in relation to
the business or affairs of the Company or its subsidiaries or affiliates, and no
copy of any such Confidential Information shall be retained by the Executive.

5.4 Inventions. The Executive hereby assigns to the Company the Executive’s
entire right, title and interest in and to all discoveries and improvements,
patentable or otherwise, trade secrets, proprietary ideas, trademarks, trade
names, Internet domain names, writings, and copyrightable works that are
conceived by the Executive or developed or acquired by the Executive during the
Term in connection with the Executive’s employment by the Company, the
Executive’s duties to the Company and the business of the Company or any of its
subsidiaries or affiliates (“Developments”); provided, that the foregoing
assignment shall not apply to writings and copyrightable works of a general
nature about the Executive’s experience at the Company or about the insurance
industry that are created by the Executive outside of the Executive’s duties and
outside of normal working hours, subject in all cases to Section 5.3. The
Executive agrees to disclose fully all such Developments to the Company upon its
request, which disclosure shall be made in writing promptly following any such
request. The Executive shall, upon the Company’s request, execute, acknowledge
and deliver to the Company all instruments and do all other acts which are
necessary or desirable to enable the Company or any of its subsidiaries to file
and prosecute applications for, and to acquire, maintain and enforce, all
patents, trademarks and copyrights in all countries.

 

11



--------------------------------------------------------------------------------

5.5 Non-Disparagement. Each party hereto acknowledges and agrees that such party
will not defame or publicly criticize the services, business, integrity,
veracity or personal or professional reputation of the other party and, in the
case of the Company, its officers, directors, partners, employees, affiliates or
agents thereof, in either a professional or personal manner, except that the
foregoing shall not limit normal competitive activities; provided that, in the
case of the Executive, such competitive activities are in compliance with the
Executive’s obligations under Section 5.2.

5.6 Remedies. The Executive acknowledges that the Company’s remedy at law for a
breach by the Executive of the provisions of this Article V will be inadequate.
Accordingly, in the event of a breach or threatened breach by the Executive of
any provision of this Article V, the Company shall be entitled to injunctive
relief (without posting a bond or other security) in addition to any other
remedy it may have. If any of the provisions of, or covenants continued in, this
Article V are hereafter construed to be invalid or unenforceable in any
jurisdiction, the same shall not affect the remainder of the provisions or the
enforceability thereof in any jurisdiction, which shall be given full effect,
without regard to the invalidity or unenforceability in such other jurisdiction.
If, at any time of enforcement of this Article V, a court or an arbitrator holds
that the restrictions stated herein are unreasonable and/or unenforceable under
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographical area reasonable and/or enforceable under such
circumstances shall be substituted for the stated period, scope or area and that
the court or arbitrator shall be allowed to revise the restrictions contained
herein to cover the maximum period, scope and area permitted by law provided,
however, that the determination of such court or arbitrator shall not affect the
enforceability of this Article V in any other jurisdiction. This Agreement shall
not authorize a court or arbitrator to increase or broaden any of the
restrictions in this Article V.

5.7 Blue Pencil. If, at any time, the provisions of this Article V shall be
determined to be invalid or unenforceable under any applicable law, by reason of
being vague or unreasonable as to area, duration or scope of activity, this
Article V shall be considered divisible and shall become and be immediately
amended to only such area, duration and scope of activity as shall be determined
to be reasonable and enforceable by the court or other body having jurisdiction
over the matter. The Executive and the Company agree that this Article V as
amended pursuant to the immediately preceding sentence, shall be valid and
binding as though any invalid or unenforceable provision had not been included
therein.

ARTICLE VI.

Separation from Service

6.1 Involuntary Separation from Service

(a) Separation from Service for Cause. The Company shall have the right to sever
the Executive’s service with the Company at any time for Cause by delivery of a
Notice of Separation from Service and the Date of Separation from Service shall
be as specified in Section 1.8(a).

 

12



--------------------------------------------------------------------------------

(b) Death. In the event the Executive dies during the Term, the Executive’s
service with the Company shall automatically be severed and the Date of
Separation from Service shall be as specified in Section 1.8(b).

(c) Disability. In the event that the Executive suffers a Disability, the
Company shall have the right to sever the Executive’s service with the Company
by delivery of a Notice of Separation from Service and the Date of Separation
from Service shall be as specified in Section 1.8(c).

(d) Separation from Service without Cause. The Company may at any time sever the
Executive’s service with the Company by delivery of a Notice of Separation from
Service for any reason other than Cause or the Executive’s death or Disability
and the Date of Separation from Service shall be as specified in Section 1.8(g).

(e) Non-Renewal of Employment Agreement. In the event the Company or the
Executive elects not to renew this Agreement pursuant to Section 3.1 hereof on a
Renewal Date, the Date of Separation from Service shall be such Renewal Date. In
the event the Company elects not to renew this Agreement pursuant to
Section 3.1, the notice of non-renewal of this Agreement delivered by the
Company to the Executive pursuant to Section 3.1 shall constitute delivery of a
Notice of Separation from Service without Cause and the Executive shall be
entitled to the compensation and benefits set forth in Section 6.4(d) or 6.4(e),
as applicable.

6.2 Executive Separation from Service.

(a) Separation from Service without Good Reason. The Executive may terminate the
Executive’s employment at any time without Good Reason by delivery of a Notice
of Separation from Service to the Company and the Date of Separation from
Service shall be as specified in Section 1.8(f).

(b) Separation from Service with Good Reason. The Executive may terminate the
Executive’s employment for Good Reason only (i) within the Change in Control
Period and (ii) by delivery of Notice of Separation from Service to the Company
within 30 calendar days of the Executive first becoming aware of the
circumstances giving rise to the Executive’s right to terminate the Executive’s
employment for Good Reason and the Date of Separation from Service shall be as
specified in Section 1.8(d).

6.3 Notice of Separation from Service. Any purported separation of the
Executive’s service with the Company (other than separation from service
pursuant to Section 6.1(b)) shall be communicated by written Notice of
Separation from Service to the other party hereto delivered in accordance with
Section 7.3 hereof.

 

13



--------------------------------------------------------------------------------

6.4 Effect of Separation from Service.

(a) Separation from Service by Company for Cause. In the event of any severance
of the Executive’s service with the Company during the Term by the Company for
Cause, the Company shall pay to or provide the Executive with the following
compensation and benefits:

(i) Any earned but unpaid Base Salary up to and including the Date of Separation
from Service, payable in accordance with the Company’s customary payroll
procedures;

(ii) Any unreimbursed business expenses incurred by the Executive in the
performance of the Executive’s duties for the Company prior to the Date of
Separation from Service, upon receipt by the Company of documentation in such
form as customarily required by the Company to report business expenses, payable
in accordance with the Company’s customary business expense reimbursement
procedures;

(iii) The Executive’s Base Salary for any vacation days accrued and unused
(determined in accordance with Company policy) by the Executive from the
immediately preceding January 1st until the Date of Separation from Service,
payable in accordance with the Company’s customary payroll procedures;

(iv) Any housing expense reimbursement for the Executive’s residence in Bermuda,
payable in accordance with Section 4.1(d), until the later of (A) the end of the
Non-Competition Period or (B) the three month anniversary of the Date of
Separation from Service, following the submission to the Company of satisfactory
written substantiation for such housing expenses;

(v) Any proper and reasonable expense reimbursement relating to the relocation
of the Executive’s residence from Bermuda, in the event the Executive and the
Executive’s family relocate their permanent residence from Bermuda during the 6
months immediately following the Date of Separation from Service, which
relocation expense reimbursement shall be made in a manner agreeable to the
Company and the Executive and subject to receipt by the Company of satisfactory
written substantiation for such relocation expenses, which reimbursement shall
be payable within 15 business days after the submission to the Company of
satisfactory written substantiation for such relocation expenses;

(vi) Reimbursement for the reasonable cost of the preparation of the Executive’s
home country federal and state income tax returns by a tax preparation service
provider elected by the Executive and approved by the Company, for the calendar
year during which the Date of Separation from Service occurred; provided that
the maximum amount of tax preparation expense reimbursable by the Company
pursuant hereto shall be $3,600 or such higher amount as shall be authorized in
writing by the

 

14



--------------------------------------------------------------------------------

Company and the Company shall have received from the Executive satisfactory
written substantiation for such tax expenses, which reimbursement shall be
payable on within 15 business days after the submission to the Company of
satisfactory written substantiation for such tax expenses; and

(vii) Any other benefits available to employees of the Company generally,
through and including the Date of Separation from Service, payable or
deliverable in accordance with the terms and conditions applicable to such
benefits.

(b) Separation from Service by the Executive without Good Reason. In the event
of any severance of the Executive’s service with the Company during the Term by
the Executive without Good Reason, the Company shall pay to or provide the
Executive with the compensation and benefits described in Section 6.4(a).

(c) Separation from Service as a Result of Death or Disability. In the event of
any severance of the Executive’s service with the Company during the Term as a
result of the Executive’s death or Disability, the Company shall pay to or
provide the Executive or the Executive’s heirs with the compensation and
benefits described in Section 6.4(a) and the following additional compensation
and benefits:

(i) Any earned but unpaid Annual Incentive Compensation for the last completed
calendar year during the Term, which Annual Incentive Compensation shall be
determined (A) in accordance with the Company’s annual incentive plan,
(B) utilizing the Target Annual Incentive Compensation Percentage and
performance criteria previously established by the Board and the Executive’s
Direct Supervisor for such completed calendar year in accordance with
Section 4.1(b) and (C) by the Board and the Executive’s Direct Supervisor
(1) without the exercise by the Board or the Executive’s Direct Supervisor of
any discretionary adjustment to such Annual Incentive Compensation and (2) with
the Board and the Executive’s Direct Supervisor ascribing to any individual
evaluation of the Executive the same result as occurs based upon the Company’s
performance under its annual incentive plan, and which Annual Incentive
Compensation shall be payable within 15 business days of the Date of Separation
from Service; and

(ii) A cash sum equal to the Target Annual Incentive Compensation Percentage of
the Executive’s Base Salary as of the Date of Separation from Service multiplied
by a fraction (x) the numerator of which is the number of calendar days elapsed
in the calendar year up to and including the Date of Separation from Service and
(y) the denominator of which is 365, payable within 15 business days of the Date
of Separation from Service.

 

15



--------------------------------------------------------------------------------

(d) Separation from Service by the Company without Cause other than During a
Change in Control Period. In the event of any severance of the Executive’s
service with the Company during the Term by the Company without Cause other than
during a Change in Control Period, the Company shall pay to or provide the
Executive with the compensation and benefits described in Sections 6.4(a) and
6.4(c) and the following additional compensation and benefits:

(i) The continuation of the Executive’s Base Salary, paid in accordance with the
Company’s payroll policy, from the Date of Separation from Service to the
earlier of (x) the nine month anniversary of the Date of Separation from Service
or (y) February 28th of the calendar year following the Date of Separation from
Service;

(ii) A cash sum equal to the difference (if any) between nine months of the
Executive’s Base Salary and the amounts previously paid to the executive
pursuant to clause (i), payable on the February 28th of the calendar year
following the Date of Separation from Service;

(iii) To the extent that the Executive’s Long-Term Incentive Awards do not vest
as a result of the Executive’s Separation from Service under the agreements
governing such Long-Term Incentive Awards or the applicable Plan, a cash sum
(payable within 15 business days of the Date of Separation from Service) equal
to the product of the following:

(A) 50% of the unvested Long-Term Incentive Awards as of the Date of Separation
from Service (assuming all performance-based equity awards have met any
applicable performance standards), multiplied by

(B) either (x) the per share closing price on the New York Stock Exchange for
the Company’s ordinary shares on the Date of Separation from Service for
Long-Term Incentive Awards with no exercise price or (y) the difference between
(1) the per share closing price on the New York Stock Exchange for the Company’s
ordinary shares on the Date of Separation from Service and (2) the applicable
per share exercise price for Long-Term Incentive Awards with an exercise price;
and

(iv) Either (A) the payment during the nine months immediately following the
Date of Separation from Service of the Company’s portion of the cost of nine
months of premiums for standard life insurance for the Executive and medical and
dental insurance for the Executive, the Executive’s spouse and the Executive’s
dependent children based upon the plans, participants, terms and conditions in
effect for the Executive immediately prior to the date of delivery of the Notice
of Separation from Service, to the extent permitted under applicable law and the
terms and conditions of the applicable insurance policies or plans or (B) a cash
sum (payable within 15 business days of the Date of Separation from Service)
equal to the Company’s portion of the premiums for insurance coverage to the
extent it is not available under clause (A).

 

16



--------------------------------------------------------------------------------

(e) Separation from Service by the Company without Cause or by the Executive
with Good Reason During a Change in Control Period. In the event of any
severance of the Executive’s service with the Company during the Term (x) by the
Company without Cause or (y) by the Executive with Good Reason, in each case
during a Change in Control Period, the Company shall pay to or provide the
Executive with the compensation and benefits described in Sections 6.4(a),
6.4(c) and 6.4(d) and the following additional compensation:

(i) A cash sum equal to the average of the three most recent Annual Incentive
Compensation cash payments (including any Annual Incentive Compensation awards
of zero for completed years of service) made by the Company to the Executive,
payable within 15 business days of the expiration of the Non-Competition Period;
provided, that (A) in the event that the Date of Separation from Service occurs
prior to the Executive having received three Annual Incentive Compensation
awards, the cash sum shall be equal to the average of the number of Annual
Incentive Compensation awards received by the Executive and (B) in the event
that the Date of Separation from Service occurs prior to the Executive having
received any Annual Incentive Compensation awards, the cash sum shall be equal
to the Executive’s Base Salary multiplied by the Target Annual Incentive
Compensation Percentage.

6.5 Executive Release. It shall be a condition precedent to the delivery to the
Executive by the Company of any payment or benefit under Section 6.4(d) or
Section 6.4(e), the Company’s receipt of: (i) a copy of the Executive Release
attached hereto as Exhibit C duly executed by the Executive and (ii) a copy of
the letter in the form attached hereto as Exhibit D (the “Release Confirmation
Letter”), duly executed by the Executive; provided that the delivery of the
Executive Release and the Release Confirmation Letter must have occurred no
later than 45 calendar days after the Date of Separation from Service and the
Release Confirmation Letter may not be returned sooner than the eighth day after
the execution of the Executive Release. The Executive understands and agrees
that the Executive would not receive the monies and/or benefits specified under
Section 6.4(d) or Section 6.4(e), except for the Executive’s execution of the
Executive Release and fulfillment of the promises contained herein and therein
that pertain to the Executive. The Executive further understands that even if
the Executive does not sign the Executive Release, the Company will pay the
Executive the Base Salary and any accrued but unused vacation benefits that the
Executive has earned through the Date of Separation from Service. The Executive
will also be offered applicable benefits to which the Executive is eligible
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, subject
to the provisions of the American Recovery and Reinvestment Act of 2009. The
Executive retains all vested benefits that the Executive has accrued under the
Company’s retirement plans, the Plans and the Long-Term Incentive Awards. In
addition, the Executive agrees that, to the extent applicable, a portion of the
payments made by the Company to the Executive under Section 6.4(d) or
Section 6.4(e) shall be deemed severance pay in lieu of any notice required
under applicable law and that the Company shall have no other liability to the
Executive thereunder.

 

17



--------------------------------------------------------------------------------

6.6 Amendment of Long-Term Incentive Awards. In the event that the Executive is
eligible for the continued vesting of any Long-Term Incentive Awards after the
Date of Separation from Service, it shall be a condition precedent to the
delivery to the Executive by the Company of any payment or benefit under
Section 6.4(d) that the Executive executes and delivers to the Company an
amendment to each such Long-Term Incentive Agreement, which amendment shall be
reasonably satisfactory to the Company, providing for the lapse of 50% of each
future individual tranche of vesting securities or cash scheduled to vest after
the Date of Separation from Service under each such Long-Term Incentive
Agreement.

6.7 Resignations. The resignation by the Executive from all director and officer
positions held by the Executive with the Company and any subsidiary or affiliate
of the Company shall be a condition precedent to the delivery to the Executive
by the Company of any payment or benefit under Section 6.4 (other than in
connection with a separation of the Executive’s service with the Company as a
result of the Executive’s death).

6.8 Compliance with Restrictive Covenants. The Executive’s continued compliance
with the restrictive covenants set forth in Sections 5.2, 5.3, 5.4 and 5.5 shall
be a condition precedent to the receipt by the Executive of the payments and
benefits set forth in Sections 6.4(d) and 6.4(e) on or after the Date of
Separation from Service and, in the event the Executive breaches one or more of
the covenants set forth in Sections 5.2, 5.3, 5.4 or 5.5, the Company shall be
entitled to recover from the Executive the value of any payment or benefit made
or provided by the Company to the Executive pursuant to the above-referenced
Sections of this Agreement on and after the first date of such breach.

6.9 Section 280G Treatment.

(a) In the event that any payment or benefit received or to be received by the
Executive (including any payment or benefit received in connection with a Change
in Control or the severance of the Executive’s service with the Company, whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits being hereinafter referred to as the
“Total Payments”) would be subject (in whole or part), to any excise tax imposed
under Section 4999 of the Code (the “Excise Tax”), then, after taking into
account any reduction in the Total Payments provided by reason of Section 280G
of the Code in such other plan, arrangement or agreement, the cash payments
under Section 6.4 shall first be reduced, and the non-cash payments under
Section 6.4 shall thereafter be reduced, to the extent necessary so that no
portion of the Total Payments is subject to the Excise Tax.

(b) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of

 

18



--------------------------------------------------------------------------------

Section 280G(b) of the Code shall be taken into account, (ii) no portion of the
Total Payments shall be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm (the “Auditor”) which was, immediately prior to the Change in
Control, the Company’s independent auditor, does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments shall be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the Base Amount allocable to such reasonable compensation, and
(iii) the value of any non-cash benefit or any deferred payment or benefit
included in the Total Payments shall be determined by the Auditor in accordance
with the principles of Sections 280G(d)(3) and (4) of the Code.

6.10 Long-Term Incentive Awards. The Executive’s rights with respect to the
Executive’s Long-Term Incentive Awards upon any separation from service with the
Company shall be governed exclusively by the terms and conditions of the award
agreements executed by the Executive in connection with such Long-Term Incentive
Awards and, to the extent applicable, the Plans.

6.11 Other Compensation and Benefits. Except as specified in Section 6.4 and any
vested benefits that the Executive has accrued under the Company’s retirement
plans, Plans or Long-Term Incentive Awards, the Executive shall not be entitled
to any compensation, benefits or other payments or distributions, and references
in the Executive Release to the release of claims against the Company shall be
deemed to also include reference to the release of claims against all
compensation and benefit plans and arrangements established or maintained by the
Company and its subsidiaries and affiliates.

6.12 Obligations of the Executive. The Executive shall have no obligations to
the Company under this Agreement after the Date of Separation from Service,
other than as provided in Section 6.13, and except and to the extent Sections
5.2, 5.3, 5.4 or 5.5 shall apply.

6.13 Post-Separation from Service Cooperation. Following any separation of the
Executive’s service with the Company for any reason, the Executive shall
reasonably cooperate with the Company to assist with existing or future
investigations, proceedings, litigations or examinations involving the Company
or any of its divisions, subsidiaries or affiliates. For each business day, or
part thereof, that the Executive provides assistance as contemplated under this
Section 6.13, the Company shall pay the Executive an amount equal to (i) the
Executive’s annual Base Salary as in effect on the Date of Separation from
Service, divided by (ii) 200. In addition, upon presentment of satisfactory
written documentation, the Company will reimburse the Executive for reasonable
out-of-pocket travel, lodging and other incidental expenses the Executive incurs
in providing such assistance. If requested by the Company, the Executive shall
make reasonable good faith efforts to travel to such locations as the Company
may reasonably request.

 

19



--------------------------------------------------------------------------------

ARTICLE VII.

Miscellaneous

7.1 Life Insurance. The Executive agrees that the Company or any of its
divisions, subsidiaries or affiliates may apply for and secure and own insurance
on the Executive’s life (in amounts determined by the Company) for the benefit
of the Company. The Executive agrees to cooperate fully in the application for
and securing of such insurance, including the submission by the Executive to
such physical and other examinations, and the answering of such questions and
furnishing of such information by the Executive, as may be required by the
carrier(s) of such insurance. Notwithstanding anything to the contrary contained
herein, neither the Company nor any of its divisions, subsidiaries or affiliates
shall be required to obtain any insurance for or on behalf of the Executive.

7.2 Benefit of Agreement; Assignment; Beneficiary. This Agreement shall inure to
the benefit of and be binding upon the Company and its successors and assigns,
including, without limitation, any corporation or person which may acquire all
or substantially all of the Company’s assets or business, or with or into which
the Company may be consolidated or merged. This Agreement shall also inure to
the benefit of, and be enforceable by, the Executive and the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributes, devisees and legatees. The Company shall require any successor
(whether direct or indirect, by operation of law, purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

7.3 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given when (a) delivered
personally or by overnight courier to the following address of the other party
hereto (or such other address for such party as shall be specified by notice
given pursuant to this Section 7.3) or (b) sent by facsimile to the following
facsimile number of the other party hereto (or such other facsimile number for
such party as shall be specified by notice given pursuant to this Section 7.3),
with the confirmatory copy delivered by overnight courier to the address of such
party pursuant to this Section 7.3:

If to the Company, to:

Endurance Specialty Holdings Ltd.

Waterloo House

100 Pitts Bay Road

Pembroke HM08

Bermuda

Attention: General Counsel

Facsimile: (441) 278-0401

 

20



--------------------------------------------------------------------------------

If to the Executive, to the residence address or residence facsimile number of
the Executive set forth in the records of the Company.

7.4 Entire Agreement: This Agreement contains the entire agreement of the
parties hereto with respect to the terms and conditions of the Executive’s
employment and supersedes any and all prior agreements and understandings,
whether written or oral, between the parties hereto with respect to the
Executive’s employment with the Company and the Executive’s compensation due for
services rendered hereunder, including but not limited to the Amended and
Restated Employment Agreement, dated April 28, 2009, between the Executive and
the Company.

7.5 Amendment and Waiver. This Agreement may not be changed or modified except
by an instrument in writing signed by both of the parties hereto. The waiver by
either party of a breach of any provision of this Agreement shall not operate or
be construed as a continuing waiver or as a consent to or waiver of any
subsequent breach hereof.

7.6 Headings. The Article and Section headings herein are for convenience of
reference only, do not constitute a part of this Agreement and shall not be
deemed to limit or affect any of the provisions hereof.

7.7 Arbitration. Except as otherwise set forth in Section 5.6 hereof, any
dispute or controversy between the Company and the Executive, whether arising
out of or relating to this Agreement, the breach of this Agreement, or
otherwise, shall be settled by arbitration in Hamilton, Bermuda under the
provisions of the Bermuda International Conciliation and Arbitration Act 1993,
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitrator shall have the authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction. However,
either party may, without inconsistency with this arbitration provision, apply
to any court having jurisdiction over such dispute or controversy and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is otherwise resolved. Except as necessary
in court proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of the Company and the Executive. The Executive shall
have no right to enforce any of the Executive’s rights hereunder by seeking or
obtaining injunctive or other equitable relief and acknowledges that damages are
an adequate remedy for any breach by the Company of this Agreement.

7.8 Governing Law. This Agreement shall be governed by, and construed and
interpreted in accordance with, the internal laws of the Islands of Bermuda,
without regard to principles of conflict of laws.

7.9 No Mitigation; No Offset. The Executive shall not be required to mitigate
damages or the amount of any payment provided for under this Agreement by
seeking (and, without limiting the generality of this sentence, no payment
otherwise required under this Agreement shall be reduced on account of) other
employment or otherwise, and payments under this Agreement shall not be subject
to offset in respect of any claims which the Company may have against the
Executive.

 

21



--------------------------------------------------------------------------------

7.10 Attorneys’ Fees. Each party to this Agreement will bear its own expenses in
connection with any dispute or legal proceeding between the parties arising out
of the subject matter of this Agreement, including any proceeding to enforce any
right or provision under this Agreement.

7.11 Compliance with Section 409A. This Agreement is intended to comply with
Section 409A of the Code and shall be construed and interpreted in accordance
with such intent. If as of the Date of Separation from Service the Executive is
a “specified employee,” as defined in Section 409A of Code, to the extent
required by Section 409A of the Code, the payments and benefits specified in
Section 6.4 shall not be paid or commence until six months after the Date of
Separation from Service. Furthermore, if the Executive is affected by the six
(6) month delay in payment imposed by Section 409A of the Code and this
Section 7.11, the aggregate amount of the first six months of any installment
payments under Section 6.4 shall be paid at the earlier of (a) the Executive’s
death or (b) the beginning of the seventh month following the Date of Separation
from Service and monthly installment payments shall continue thereafter as
specified in Section 6.4. To the extent that the delivery of any cash or
benefits to the Executive under this Agreement, or the payment, settlement or
deferral thereof, is otherwise subject to Section 409A of the Code, such cash or
benefits shall be paid, settled or deferred in a manner that will comply with
Section 409A of the Code, including regulations or other guidance issued with
respect thereto, except as otherwise agreed in writing by the Company and the
Executive. The Executive and the Company acknowledge and agree that the
interpretation of Section 409A of the Code and its application to the terms of
this Agreement is uncertain and may be subject to change as additional guidance
and interpretations become available. In no event whatsoever shall the Company
be liable for any tax, interest or penalties that may be imposed on the
Executive by Section 409A of the Code or any damages for failing to comply with
Section 409A of the Code. A termination of employment shall not be deemed to
have occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits subject to Section 409A of the Code upon or
following a termination of employment until such termination is also a
“separation from service” within the meaning of Section 409A of the Code and for
purposes of any such provision of this Agreement, references to a “termination,”
“terminate,” “termination of employment” or like terms shall mean separation
from service. All reimbursements for costs and expenses under this Agreement
shall be paid in no event later than the end of the calendar year following the
calendar year in which the Executive incurs such expense. With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A of the Code, (i) the right
to reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (ii) the amount of expenses eligible for
reimbursements or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year. Whenever a payment under this Agreement
specifies a payment period with reference to a number of days, the actual date
of payment shall be within the sole discretion of the Company. If under this
Agreement, an amount is paid in two (2) or more installments, for purposes of
Section 409A of the Code, each installment shall be treated as a separate
payment.

 

22



--------------------------------------------------------------------------------

7.12 Termination; Survivorship. This Agreement shall terminate upon the
Executive’s separation from service with the Company, except that the respective
rights and obligations of the parties under this Agreement as set forth herein
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

7.13 Severability. Other than Article V, to which Section 5.7 shall apply,
whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement or the validity, legality or
enforceability of such provision in any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.

7.14 Other Agreements. The Executive represents and warrants to the Company that
to the best of the Executive’s knowledge, neither the execution and delivery of
this Agreement nor the performance of the Executive’s duties hereunder violates
or will violate the provisions of any other agreement to which the Executive is
a party or by which the Executive is bound.

7.15 Subsidiaries, etc.

(a) Company Obligations. The obligations of the Company under this Agreement may
be satisfied by any subsidiary or affiliate of the Company for which the
Executive serves as an employee under this Agreement, to the extent such
obligations relate to the Executive’s employment by such subsidiary or
affiliate.

(b) Company Rights The rights of the Company under this Agreement may be
enforced by any Subsidiary or affiliate of the Company for which the Executive
serves as an employee under this Agreement, to the extent such rights relate to
the Executive’s employment by such subsidiary or affiliate.

7.16 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ENDURANCE SPECIALTY HOLDINGS LTD. By:  

 

Name:   Title:  

 

[Executive]

 

24